         Case 1:03-cr-00165-GJQ ECF No. 153, PageID.602 Filed 04/08/20 Page 1 of 2
PROB 12B (02/17)




                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF MICHIGAN

   Request for Modifying the Conditions or Term of Supervision without Consent of the Offender


Name of Offender: Derrick T Peoples                                               Case Number: 1:03CR00165-01

Name of Sentencing Judicial Officer: The Honorable Gordon J. Quist
                                     U.S. District Judge

Date of Original Sentence: October 28, 2004

Original Offense: Count 1: Felon in Possession of a Firearm, 18 U.S.C. §922(g)(1);

                         Count 2: Possession With Intent to Distribute 20 Grams or More of Cocaine Base,
                                  21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii), and 851(a);

                         Count 3: Failure to Appear, 18 U.S.C. § 3146(a)(1)

Original Sentence: 120 months custody on Count 1- and 180-months custody on Count Two, to be
served concurrently; and 41 months custody on Count 3, to be served consecutive to Counts 1 and 2 for
total of 300 months. 8 years supervised release on Count 2 and 3 years supervised release on Counts 1
and 3, to run concurrently. Special Conditions: (1) financial disclosure; (2) no new credit without
permission; (3) substance abuse testing and treatment; (4) no alcoholic beverages; (5) mental health
treatment. Special Assessment, $300.00 (paid). Fine, $5,000.00 (balance: $3,630.97).

Type of Supervision: Supervised Release                         Date Supervision Commenced: October 31, 2019
                                                                              Expiration Date: October 30, 2023


                                            PETITIONING THE COURT

To modify the conditions of supervision by removing Special Condition Number 5:

                   5.   The defendant shall participate in a program of mental health treatment, as directed by the
                        probation officer, until such time as the defendant is released from the program by the
                        probation officer, and shall pay at least a portion of the cost according to his ability as
                        determined by the probation officer.

                                                         CAUSE

Mr. Peoples commenced supervised release on October 31, 2019. He has maintained stable employment
and a stable residence while on supervised release and has been compliant with his conditions of
supervision. Mr. Peoples has no documented history of mental health issues and has not exhibited any
necessity of mental health treatment while incarcerated in the Bureau or Prisons (BOP) or while on
      Case 1:03-cr-00165-GJQ ECF No. 153, PageID.603 Filed 04/08/20 Page 2 of 2
PROB 12B (02/17)

Derrick T Peoples
1:03CR00165-01


supervised release. He has also denied a need for any treatment services. For these reasons, it is
respectfully recommended the terms of supervised release be modified to remove Special Condition
Number 5.

Previous Violations

None.

U.S. Probation Officer Action:

A Probation Form 49, Waiver of Hearing to Modify Conditions of Probation/Supervised Release, was
not signed as the proposed modification is less restrictive to Mr. Peoples.

           Approved,                                        Respectfully submitted,

 by        /s/ Scott M. Lopofsky                      by /s/ Thomas W. Mize
           Scott M. Lopofsky                             Thomas W. Mize
           Supervisory U.S. Probation Officer            U.S. Probation Officer
           Date: April 2, 2020                           Date: April 2, 2020


THE COURT ORDERS:

            No Action
 x          The Modification of Conditions as Noted Above
            Other



                                                                 /s/ Gordon J. Quist
                                                               The Honorable Gordon J. Quist
                                                               U.S. District Judge

                                                                April 8, 2020
                                                               Date




                                                     2
